           Case 3:20-mj-00019-RAR Document 9 Filed 02/12/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


IN RE: COMPLAINT AND                                  :       CASE NO.: 3:20-mj-19 (RAR)
ARREST WARRANT                                        :
                                                      :       February 12, 2021


GOVERNMENT’S MOTION TO DISMISS THE COMPLAINT WITHOUT PREJUDICE


       The Government hereby moves to dismiss the complaint in this matter pursuant to Rule

48(a) of the Federal Rules of Criminal Procedure. For the reasons set forth below, the complaint

should be dismissed without prejudice.

       On January 10, 2020, the Court issued an arrest warrant based on the complaint and

supporting affidavit. Shortly after agents arrived at the defendant’s residence in Florida to effect

the arrest warrant on January 13, 2020, the agents discovered deceased members of the

defendant’s family in the residence. The defendant was immediately taken into custody by

Florida state authorities and transported for medical attention. The defendant has remained in

Florida state custody since that time, and given the nature of the state proceedings, the defendant

was not transferred to federal custody or presented before a federal magistrate. The defendant is

currently facing four counts of homicide and one count of felony animal cruelty in the State of

Florida.

       So that the criminal case in the State of Florida may proceed expeditiously and without

undue concern or complications related to the federal complaint, the Government respectfully

moves that the Court dismiss the complaint in this matter without prejudice. The Government

reserves the right to pursue federal proceedings at some future date.




                                                 1
          Case 3:20-mj-00019-RAR Document 9 Filed 02/12/21 Page 2 of 2




                                       Respectfully submitted,

                                       THE UNITED STATES OF AMERICA

                                       JOHN H. DURHAM
                                       UNITED STATES ATTORNEY

                                               /s/
                                       DAVID J. SHELDON
                                       ASSISTANT UNITED STATES ATTORNEY
                                       157 CHURCH STREET/23RD FLOOR
                                       NEW HAVEN, CT 06510
                                       (203) 821-3700
                                       fax: (203) 773-5378
                                       david.sheldon@usdoj.gov

                                        CERTIFICATION
        I hereby certify that on February 12, 2021, a copy of the foregoing was filed
electronically, and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                           /s/
                                               DAVID J. SHELDON
                                               ASSISTANT UNITED STATES ATTORNEY




                                                  2
